Citation Nr: 1508210	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial disability rating for major depressive disorder, rated as 70 percent disabling prior to September 29, 2010, and as 30 percent disabling thereafter.  

2.  Entitlement to an effective date earlier than April 5, 2012, for the grant of a 40 percent disability rating for a left knee disability.

3.  Entitlement to an effective date earlier than April 5, 2012, for the grant of a 20 percent disability rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to February 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2011 and August 2013 from a Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2011 rating decision, issued by the Philadelphia RO, granted service connection for major depressive disorder and assigned the staged rating at issue.  The August 2013 rating decision, issued by the Wilmington, Delaware, RO, granted increased evaluations for the Veteran's service-connected left and right knee disabilities.  As the Veteran resides in Pennsylvania, the Philadelphia RO has local jurisdiction over his claims.  

On his January 2013 substantive appeal for major depressive disorder, the Veteran indicated that he desired a video conference hearing before a member of the Board.  The Veteran was scheduled for such a hearing in April 2014.  In March 2014, however, the Veteran waived his right to a hearing and requested that the Board review his case.  

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has never contended that his service-connected major depressive disorder results in an inability to secure or follow a gainful occupation.  Further, his most recent VA examination reflects that he is currently employed in a position he had held for almost two years.  Accordingly, the issue of entitlement to a TDIU has not been raised and will not be further considered.

The issues of entitlement to earlier effective dates for increased evaluations for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to September 29, 2010, the Veteran's major depressive disorder resulted in total occupational and social impairment. 

2.  Since September 29, 2010, the Veteran's major depressive disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2010, the criteria for an initial, 100 percent rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 Diagnostic Code (DC) 9434 (2014).

2.  Since September 29, 2010, the criteria for an initial disability rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 DC 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran did not identify any outstanding private treatment records, nor did he indicate that he is receiving or had applied for disability benefits from the Social Security Administration.  

The Veteran was provided a VA medical examination in September 2010 and January 2014.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

In its August 2014 brief, the Veteran's representative contended that the January 2014 examination did not detail the severity of the Veteran's symptoms.  The Board disagrees and does not find that another VA examination is necessary.  The examiner there noted that the Veteran's symptoms were mild, he recorded the Veteran's specific history and contentions, and he determined the impact that the Veteran's reported symptoms have on his occupational and social functioning.  In light of these facts, the Board concludes that the January 2014 examination is adequate for rating purposes.  

Thus, for the foregoing reasons, VA's duty to assist has been met.


II.  Entitlement to an Increased Initial Rating

Legal Criteria

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's rating has already been staged, the Board must analyze both the dates of the stage and the ratings assigned.  

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher, 50 percent, rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2014).  Though this Manual has since been revised, all of the treatment records and examinations in this case, other than the January 2014 examination, were provided while the DSM-IV was still extant.  Under that Manual, diagnoses many times will include an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score between 71 and 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; not more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

After the Veteran's separation in February 2010, VA medical records reflect that he was hospitalized at VA four separate times due to his depressive symptoms.  

First, the Veteran was hospitalized from July 12 to July 13.  The Veteran was noted to be exhibiting strange behavior with poor impulse control, and he had numerous anger outbursts.  He was assigned a GAF score of 40.  

The Veteran was next admitted for five days from July 18 to 22, 2010.  He was brought to a VA emergency room by the police.  The police stated that the Veteran threw a recycling bin off his deck and had threatened others, though the Veteran denied these acts.  He denied having a substance abuse problem, but endorsed symptoms of nightmares, hypervigilance, and intrusive thinking.  He was assigned a GAF score of 39.

The Veteran was hospitalized again from August 3 to August 6, after his parents complained of his displaying erratic and angry behavior.  

Finally, the Veteran was hospitalized for almost two weeks, from August 8 to August 20.  He was admitted due to severe agitation and suicidal threats.  These records indicated that, after his August 6 discharge, he was severely agitated and made suicidal threats.  The Veteran had to be restrained at his home, and was threatening to himself and to others.  

A September 2010 VA psychiatry note reflects that the Veteran reported "doing well" and sleeping better.  He denied suffering from depression, anxiety, mood swings, or suicidal thoughts.  Upon examination, the Veteran was described as alert, calm and cooperative, and oriented to all spheres.  His affect was appropriate and his mood was neutral.  The physician noted, however, that the Veteran's judgment and insight were poor.  

At a September 29, 2010 VA examination, the Veteran recounted his history of psychiatric hospitalizations, but stated that his mood was improving.  He stated that, while "he still feels some significant depression," he was doing "significantly better."  He reported that his suicidal problems had resolved.  He stated that his energy had improved, and that his functioning was much better.  

The mental status examination revealed that the Veteran was casually dressed and groomed, and that he was alert and oriented.  The Veteran had good eye contact, and his speech was normal.  The Veteran denied suicidal thoughts.  His speech was normal; his thought process was clear, coherent, goal directed and logical.  His thought content was free of any obsessions, compulsions, delusions, or hallucinations.  There was no evidence of any major concentration or memory disturbances.  His judgment and insight were reported to be good.

The examiner diagnosed the Veteran as suffering from major depressive disorder, in partial remission.  He assigned a GAF range of 61 to 70.  He wrote that the Veteran's depressive symptoms appeared to "have come on in the context of stress in the military," but that his "symptoms are significantly improved at this point with treatment."  

A September 30, 2010 VA psychiatry note reflects that his new medications had been "helpful in decreasing his anger, impulsivity, and anxiety."  An October 2010 VA psychiatry note reflects that the Veteran reported doing well; he denied suffering from depression, anxiety, mood swings, or suicidal ideation.  

In January 2011, the Veteran again reported doing well, and he denied suicidal ideation.  A March 2011 VA psychiatry note reflects continued improvement in the Veteran's symptoms.  The Veteran reported that he was sleeping better, and he denied suicidal and homicidal ideation.  Upon examination, the Veteran's appearance was casual, he maintained good eye contact, and he was well oriented.  His affect was pleasant, and his mood reported as "pretty good."  He denied hallucinations, paranoia, delusions, anxiety, or worry.  He was assigned a GAF score of 70.  

An April 2011 VA psychiatry note reflects that the Veteran reported good energy and better sleep.  His mood was reported as "great" and he was free of hallucinations, delusions, and suicidal intent.  He was assigned a GAF score of 75.  VA psychiatry notes of July and September 2011 also assigned the Veteran GAF scores of 75.  In a September 2011 VA outpatient treatment note, the examining physician stated that the Veteran was "doing well."  He stated that the Veteran's depression was "in remission" and noted that the Veteran was off of all psychiatric medication.  

In his October 2011 notice of disagreement, the Veteran state that he was "not getting any better."  He stated that he was not sleeping, and that he was on high alert.  He denied having better energy, and stated that he was having difficulty concentrating.  The Veteran also stated that he had obsessional rituals, but did not describe what those rituals were.  

An April 2012 VA primary care note reflects that the Veteran was doing well.  It noted that he has an occasional problem with insomnia, but that his mood was stable.  

On his January 2013 substantive appeal, the Veteran stated that he meets the requirements for the 70 percent rating.  He stated that he suffers from mood swings several times per day, and that he has difficulty concentrating.  He stated that he has choked his fiancée in her sleep, and that he has been in fights at work.  

At a March 2013 VA preventive health screening note, a depression screen was negative.  A March 2013 primary care outpatient note reflects that the Veteran was doing well and that he denied any complaints with regard to his major depressive disorder.  It noted that the Veteran was not taking any medication for depression.  

At a January 2014 VA examination, the Veteran reported suffering from depressed mood, anxiety, and chronic sleep impairment.  He reported difficulty sleeping, but denied suffering from suicidal thoughts, hallucinations, or delusions.  The Veteran reported that he is anxious, but denied suffering from panic attacks.  

In terms of occupational and social functioning, the Veteran reported that he was working full time at a job he has held for almost 2 years.  He reported difficulty staying on task at work, stating that he is forgetful and distracted.  The Veteran stated that he was living with his parents and that he gets along well with them.  He reported being engaged, and that he spends time with his fiancée and with two close friends.  

The mental status examination revealed that the Veteran was calm with a slightly dysphoric and restricted affect.  The examiner described the Veteran as stable, and noted that the Veteran denied suffering from suicidal and homicidal ideation, from audio or visual hallucinations, from delusions, or from panic attacks.  The examiner stated that there was no evidence of psychomotor agitation, mania, or manic symptoms.  

The examiner diagnosed the Veteran as suffering from major depression.  He stated that, based on the Veteran's history, "it does not sound like [his depressive] symptoms were in full remission."  He described the Veteran's current symptoms as "mild relative to the past."  He concluded that the Veteran's depression resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that the Veteran's symptoms were controlled by medication.  

Analysis

Given the above summarized evidence, the Board concludes that, prior to September 29, 2010, the Veteran's symptoms most closely approximated the 100 percent rating.  That rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9434.  

During this period, the evidence shows that the Veteran's symptoms included gross inappropriate behavior (evidenced by his threatening behavior to his family, himself, and others) as well as a persistent danger of hurting himself or others.  These symptoms resulted in the total occupational and social impairment required for the 100 percent rating.  The Veteran was not working during this period, and he was hospitalized four times for his depression.  The Veteran's GAF scores of 40 and 39 are also consistent with a 100 percent rating.  

From September 29, 2010, and thereafter, however, the Veteran's symptoms more closely approximate the 30 percent rating currently assigned.  Again, that rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.  

The evidence from this period - including the two VA examinations, the various VA outpatient treatment records, and the Veteran's lay statements - reflect that his major depressive disorder is currently productive of these symptoms.  Notably, the September 2010 VA examination showed that the Veteran still suffered from depression, but that he was doing "significantly better."  In his October 2011 notice of disagreement, the Veteran complained of difficulty sleeping and difficulty concentrating, symptoms described by or consistent with the 30 percent rating.  At his most recent, January 2014 examination, the Veteran complained of difficulty sleeping, depressed mood, anxiety, and chronic sleep impairment.  These symptoms are all expressly listed in the 30 percent rating.  

Importantly, these symptoms have resulted in the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as required for a 30 percent rating.  Though the Veteran has described his difficulty staying on task and concentrating while at work, he has been employed for almost two years (at the time of the January 2014 examination).  Further, the Veteran stated that he was getting along with his parents, that he was engaged, and that he had at least two friends that he saw socially.  

The GAF scores assigned to the Veteran during this period are also consistent with a 30 percent rating.  These scores ranged from a low of 61-70 to a consistent high of 75.  These scores are consistent with mild or transient symptoms, and they are in line with the 30 percent rating assigned.  

The next higher, 50 percent, rating would only be warranted with evidence of  occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.  

The evidence from this period does not show that the Veteran demonstrated these symptoms.  For instance, his affect was never described as flattened, his speech was consistently within normal limits, he had no impairment of long term memory, and his judgment and thinking were intact.  

The only evidence that the Veteran's symptoms approached a higher rating was the Veteran's lay statements of October 2011 and January 2013.  Again, in his October 2011 notice of disagreement, the Veteran stated that he was "not getting any better," that he had decreased energy, and that he had obsessional rituals.  In his January 2013 substantive appeal, the Veteran stated that he suffered from mood swings, that he had choked his fiancée in his sleep, and that he had been in fights at work.

The Veteran is competent to report these symptoms.  The Board, however, does not find his description to be credible in light of the clinical evidence.  Notably, they differ wildly from the reports he provided to his treating psychiatrists during his ongoing VA treatment from this period.  At those appointments, the Veteran consistently noted that he was doing better.  Indeed, during the period that the Veteran now contends that he was "not getting any better," his depression had improved to the point that he was removed from all of his prescribed psychiatric medication.  The Board grants a greater probative value to the numerous treatment notes detailing the improvement in the Veteran's condition than it does to his two reports of more severe symptoms.  The Veteran's descriptions are not credible, and they are outweighed by the other evidence of record.   

An extraschedular rating is not warranted for any period of time.  Such a rating is precluded prior to September 29, 2010, as the Board has granted entitlement to a 100 percent rating.  Since September 29, 2010, the evidence shows that the Veteran's service-connected major depressive disorder has resulted in depressed mood, anxiety, difficulty concentrating and with short term memory, and chronic sleep impairment.  These symptoms are all either expressly provided for or approximate those described by the 30 percent rating assigned.  Thus, the Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation for the Veteran's service-connected major depressive disorder is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

In summary, the Board concludes that a staged rating is warranted for this initial rating.  Prior to September 29, 2010, the criteria for an initial 100 percent disability rating for major depressive disorder have been met.  Since September 29, 2010, the criteria for a rating in excess of 50 percent for major depressive disorder have not been met; there is no doubt to be resolved, and an increased rating for this period is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Prior to September 29, 2010, entitlement to an initial, 100 percent disability rating for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

Since September 29, 2010, entitlement to an initial disability rating in excess of 30 percent for major depressive disorder is denied.  


REMAND

In April 2012, the Veteran filed a claim seeking increased ratings for his service-connected left and right knee disabilities.  In an August 2013 rating decision, the RO granted the Veteran's claims, increasing his ratings to 40 percent for the left knee and to 20 percent for the right.  In a September 2013 letter, the Veteran stated that the effective date for his increased, combined 70 percent rating should be March 2010, not April 2012, as assigned.  

Though the Veteran did not explicitly file a notice of disagreement with the effective dates assigned by the August 2013 rating decision, it is clear to the Board that the Veteran was expressing his disagreement.  Accordingly, the Board interprets this letter as a notice of disagreement, moving these issues to appellate status.  That said, when there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued, the claims must be remanded before the Board can take further action.

Accordingly, these issues are REMANDED for the following action:

Provide a statement of the case to the appellant regarding the issues of entitlement to earlier effective dates for increased ratings for left and right knee disabilities.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


